Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-8 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 8, patentability exists, at least in part, with the claimed features of, “a first slider that includes a first external guide that faces part of the first side and has a third curved side and a first internal guide that faces part of the second side and has a fourth curved side: and a second slider that includes a second external guide that faces another part of the first side and has a fifth curved side and a second internal guide that faces another part of the second side and has a sixth curved side, wherein a radius of the third curved side is greater than a radius of the fourth curved side, and when the first slider moves toward the housing, the first side contacts the third curved side and is bent by the third curved side, and when the first slider moves away from the housing, the second side contacts the fourth curved side and is bent by the fourth curved side, and wherein a first distance that is a maximum distance between curved portions of the flexible display panel in the first slider in a thickness direction of the expandable display device is larger than a second distance that is a maximum distance between flat portions of the flexible display panel in the thickness direction of the expandable display device.”
Lee et al US Patent 10481641 B2, Hsu et al US Patent 9823697 B2, Hwang et al US Patent 9823697 B2, as well as, O'Brien et al US Pub No. 2013/0058063 A1  are all cited as teaching some elements of the claimed invention including a flexible display having slider, as well as, housing therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841